J-S18027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.F., A MINOR :             IN THE SUPERIOR COURT OF
                                      :                  PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :
    APPEAL OF: S.F., MOTHER           :                No. 2022 MDA 2019

               Appeal from the Order Entered November 26, 2019
                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000263-2018

    IN THE INTEREST OF: T.F., A MINOR          :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: S.F., MOTHER                    :       No. 2023 MDA 2019

               Appeal from the Order Entered November 26, 2019
                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000262-2018


BEFORE:      KUNSELMAN, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                            FILED: APRIL 30, 2020

        Appellant, S.F. (“Mother”), appeals from the orders entered in the York

County Court of Common Pleas, which changed the permanency goal from

reunification to adoption, following the York County Office of Children, Youth

& Families’ (“CYF”) petition for a permanency hearing. We affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S18027-20


      In its opinions, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. Procedurally, we add that the court appointed legal counsel for

R.F. and T.F. (“Children”) on December 2, 2019. On December 12, 2019,

Mother filed timely notices of appeal, as well as contemporaneous statements

of errors complained of on appeal per Pa.R.A.P. 1925. This Court consolidated

Mother’s appeals sua sponte on December 26, 2019.

      Mother raises the following issues for our review:

         DID THE COURT COMMIT AN ABUSE OF DISCRETION IN
         FAILING TO CONSIDER THE FAILURES OF [CYF] IN
         PROVIDING SERVICES WHEN CHANGING THE GOAL?

         DID THE COURT COMMIT AN ABUSE OF DISCRETION IN
         FINDING TH[AT] CHANGING THE COURT-ORDERED GOAL
         WAS IN THE BEST INTEREST OF…CHILDREN DESPITE THE
         PARENTAL BOND BETWEEN MOTHER AND…CHILDREN?

(Mother’s Brief at 7).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable N.

Christopher Menges, we conclude Mother’s issues merit no relief. The trial

court opinions comprehensively discuss and properly dispose of the questions

presented. (See Trial Court Opinions, filed January 7, 2020, at 7-15) (finding:

(1) contrary to Mother’s assertion that CYF failed to provide services, record

indicates Mother was receiving services from Catholic Charities for several

months prior to November 26, 2019 permanency review hearing; specifically,

David Kansburg, family advocate with Catholic Charities, was assisting Mother

                                      -2-
J-S18027-20


with housing, employment, and drug and alcohol treatment; Mr. Kansburg

testified that since previous hearing on September 12, 2019, he had met with

Mother only 4 times, and Mother had cancelled 6 appointments with him; even

though Catholic Charities’ policy was to cease services after 3 missed

appointments, Mr. Kansburg kept Mother’s services open with understanding

he would terminate services if Mother missed any more appointments; further,

Mother’s completion of Nurturing Skills Competency Assessment with Catholic

Charities in August 2019, demonstrates she received services, as directed by

CYF; (2) while Mother’s bond with Children weighs in Mother’s favor, Mother’s

past and continued lack of progress weighs more heavily against Mother; as

of November 26, 2019 hearing, Mother had failed to alleviate circumstances

which necessitated original placement; further, Mother had not complied with

permanency plan; in 15 months prior to hearing, Mother repeatedly tested

positive for drugs; Mother also failed to maintain stable employment, obtain

stable housing, and cooperate with services; despite Mother’s statements that

she intends to undergo effort to be reunified with Children, she has

consistently failed to demonstrate her willingness and ability to do so;

returning Children to Mother, under circumstances, is not in best interests of

Children). Accordingly, we affirm based on the trial court’s opinions.

      Orders affirmed.




                                     -3-
J-S18027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/30/2020




                          -4-
                                                                                                                         Circulated 04/16/2020 04:42 PM




                                           IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                                                             ORPHAN'S COURT DIVISION

,.                                         IN THE INTEREST OF:                                       .    No.
                                                     . -:r: \=--; -                                             CP-67-DP-2�018


                                                                                                ·:


                                            MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO RULE
                                           1925(a)(2)(ii) OF THE PENNSYLVANIA RULES OF APPELLATE PROCEDURE
                       I.D
                       ..
                      N           ·')


                      -           -..
     rr--   ('":.
     .' .·->-l1J                                  AND NOW, this        7th   day of January, 2020, the Court is in receipt of Mother's       ·
        .   i--
                                      )
                     ::r.




            3.      The mother has a past history of drug usage, her drugs of choice
     being heroin and crack cocaine.

            4.      Allegedly, the mother had been "clean" for four (4) years;
     however, information received was that recently the mother had relapsed and was
     using crack cocaine.

                  5.       The mother was residing at the Rodeway Inn with her significant
     other,   1
                       D� �- , and the minor children,    \. f:     , and R. F�
            6.      YCOCYF went to the Rodeway Inn accompanied by a York City
     Police Officer at which time the mother was found sitting outside the motel room;
     the mother did not appear to be under the influence of any substances.

             7.     Due to the allegations, YCOCYF requested that the mother submit
     to a drug screen; however, the mother refused to submit to a drug screen.

              8.     YCOCYF contacted the mother's probation officer who told the
     mother that she was required to submit to the drug test; the mother agreed to the
     test, but could not provide a urine sample.

             9.      The mother admitted to the caseworker and the drug tester that she
     had smoked crack cocaine; the drug tester told the mother they would return in
     three (3) hours to complete the testing.

            10.    Later that day, the drug tester returned to the Rodeway Inn, but the
     mother was not there and her whereabouts were unknown.

             11.    The children were left by the mother in the custody of her
     significant other,      1).       D.,,
                                       who advised YCOCYF that the mother had
     signed over guardianship of the minor child and sibling; YCOCYF learned that
     the mother did not execute any guardianship paperwork.

            12.     The mother advised YCOCYF that she had an appointment with
     her probation officer at 10:00 a.m.; she. also advised her probation officer that she
     had an appointment with YCOCYF at the same time as her probation
     appointment; YCOCYF did not have a scheduled appointment with the mother.

            13.   On July .20, 2018, YCOCYF spoke with the mother's significant
     other who was staying at the Super 8 Motel with the minor child and sibling, and

                                              '2
,..,

\JI




C•.

                   reported that the mother had gone inpatient at White Deer Run; however,
                   YCOCYF later learned that the mother did not enter the inpatient treatment
                   program until July 21, 2018.

                           14.     The exact whereabouts of the father are currently unknown and
                               "Mother was in treatment at White Deer Run. She reports that she
                     successfully completed the program. She will provide a certificate of
                     completion to the Agency. She then went to Seize the Day and completed
                     90 days there. She was concerned about the amount of relapse in the
                     program so she transferred to Sober Living where she is currently living.
                     She [is] completing IOP there tomorrow. She is required to be sober and
                     have a job to remain there. She is stepping down to Blue Prints outpatient
IJI
                     therapy tomorrow ... Mother is drug tested by Probation, Sober Living, and
                     the Agency. FUN was not present at this hearing to present evidence of
                     Mother's testing ... Mother attends IOP and Group therapy
                     3xs/week .... Mother just started orientation for Aerotek to begin work
                     soon. She was assigned a _team from Pressley Ridge to supervise her
                     visitation. Mother missed two intake appointments scheduled for 10/26
                     and 10/29/18 ... She did not contact PR before missing the appointments.
                     She is to meet with PR today to schedule twice weekly supervised
                     visitation. She has not had a visit since 10/ 10/18."

      Status Review Order, October 31, 2018.

      Additionally, it is noted in the said order that ''The Hearing Officer drove home the need

      for Mother to be cooperative and consistent with services and the possible consequences

      if she is not. The Agency also needs to be consistent in their provision of services and

      maintenance of communication." Id. Finally, the Children had made substantial

      progress in their new foster care placement with   M, K� � D.R..
             A permanency review hearing was held on or about January 15, 2019, at which

      time Mother was in moderate compliance with the permanency plan and the Children

      were in full compliance with the plan. Permanency Review Order, January 15, 2019.

      The Permanency Review Order dated January 15, 2019, states as follows: "Mother is

      currently residing in a sober living home that is not appropriate for children. She is

      seeking different housing. She is employed full-time through a temporary agency at RHI

                                                  '4
            Magnesita. Mother reported that she successfully completed outpatient counseling

            through Blue Prints, but YCOCYF has not received verification. Mother has been

VI          cooperative with the Pressley Ridge Team and Pressley Ridge reports that visits are
O�.
            appropriate and Mother is engaged with the children." Id
(.;..'.•.
Vt
�I
                    A status review hearing was held on or about March 20, 2019, and it was
VI
··--;1
            indicated that the Children continue to do well in their foster care placement. Status

            Review. Order, March 20, 20 I 9. The Status Review Order dated March 20, 2019,

            provides as follows with respect to Mother:

                                   "Mother is employed full-time through a temp agency at RHI
                           Magnesita. · Mother was cooperative with the Pressley Ridge Team who
                           supervised 23 visits ... and report that all was going well with visits. PR
                           closed unsuccessfully on March 11, 2019 due to missed appointments or
                           late appearances.. To date, Mother has not acquired stable housing. Since
                           January 22, 2019; F.U.N. has attempted random drug tests of Mother. In
                           16 attempts Mother has been unavailable 16 times. Today she tested
                           positive for Adderall and THC. She referred to a prescription, but did not
                           produce a prescription from Dr. James at Recovery Wellness Center."



                   A permanency review hearing was held on or about June 19, 2019, at which time

            it was indicated that the Children were continuing to do well in their foster care

            placement; however, Mother was not in compliance with the permanency plan and still

            had no acquired appropriate housing for the Children. Permanency Review Order, June

            19, 2019. Further, Mother did not appear for six out of eight scheduled drug tests; and




                                                        ·s
(:)
--.;J




        on May 13, 2019 and May 23, 2019 Mother tested positive for THC. Id. Lastly,

        Mother's visits with the Children are being supervised by maternal grandmother. Id

en             At the status review hearing held on or about July 25, 2019, Mother provided
O::•
        proof of current employment through Triple D Restaurants, and indicated that she was

        continuing to seek appropriate housing for the Children. Status Review Order, July 25,

        2019. Mother began working with Catholic Charities to seek housing and assist her with

        maintaining a budget and other financial matters. Id. Mother tested positive twice for

        THC and buprenorephine (for which she has no prescription) on July 25, 2019, the same

        day as the hearing. Id At the next status review hearing held on or about September 12,

        2019, it was reported to the Court that Mother continues to test positive for substances

        other than prescribed drugs. Since July 25, 2019, there were 14 attempts to test, Mother

        tested positive for THC four ( 4) times, refused one time, was unavailable seven (7) times,

        and unable to provide a sample two (2) times. Status Review Order, September 12,

        2019. Throughout the reporting period, the Children continue to do well in their foster

        care placement. Id.

              ·The Permanency Review Orders dated November 26, 2019 subject to this appeal

        were the result of a permanency review hearing held on the same date. With respect to

        Mother, "[t]bere ha[d] been minimal compliance with the permanency plan."

        Permanency Review Orders, November 26, 2019. Testimony was also offered at the




                                                    '6
. il,'i



   •JI




    ,,__,
            hearing that Mother continued to fail drug tests and continued to be uncooperative with

            services.

    IJI                                             ISSUES ON APPEAL

                        The following issues are raised in Appellant's 1925b Statement, each will be
      ..
    !Ji
            discussed in turn below:

                              1. The Court committed an abuse ofdiscretion in failing to consider the
                                 failures of the agency in providing services when changing the goal.

                              2. The Court committed an abuse a/discretion in changing the court ·
                                 ordered goal in spite of York County Children Youth and Family's
                                 position that the goal should not be changed

                              3. The Court committed an abuse of discretion in failing to consider
                                 Mother's medical condition when changing the court ordered goal.

                              4. The Court committed an abuse of discretion in finding that the
                                 changing of the Court ordered goal was in the best interest ofthe
                                 children despite the parental bond between Mother and the children.


                                                    DISCUSSION

                    "In cases involving a court's order changing the [court-ordered] goal. .. to

            adoption, [the] standard of review is abuse of discretion. To hold that the trial court

            abused its discretion, we must determine its judgment was manifestly unreasonable, that

            the court disregarded the law, or that its action was the resuJt of partiality, prejudice, bias,

            or ill will." In the Interest ofL. T., 158 A.3d 1266, 1276 (Pa.Super. 2017). The reviewing .

            court is bound by the trial court's determination of facts, but not by the trial court's

            "inferences, deductions and conclusions." Id.

                                                          '7
r,
{ii



\.Pl




              "[T]he focus of dependency proceedings is upon the best interest of the children

       and that those considerations supersede all other concerns, 'including the conduct and the

       rights of the parents." Id. "[A] child's life simply cannot be put on hold in the hope that

       the parent will summon the ability to handle the responsibilities of parenting." Id.

             · Pursuant to 42 Pa.C.S. § 635l(f), the following matters are to be determined at a

       permanency review hearing:

                      "(I) The continuing necessity for and appropriateness of the placement.

                    (2) The appropriateness, feasibility and extent of compliance with the
              permanency plan developed for the child.

                     (3) The extent of progress made toward alleviating the circumstances
              which necessitated the original placement.

                      (4) The appropriateness and feasibility of the current placement goal for
              the child.

                     (5) The likely date by which the placement goal for the child might be
              achieved.

                      ( 5. I) Whether reasonable efforts were made to finalize the permanency
              plan in effect.

                      ( 6) Whether the child is safe.

                      (9) If the child has been in placement for at least 15 of the last 22 months
              or the court has determined that aggravated circumstances exist and that
              reasonable efforts to prevent or eliminate the need to remove the child from the
              child's parent, guardian or custodian or to preserve and reunify the family need
              not be made or continue to be made."

       42 Pa.CS.§ 6351(1)(1)-(6) and (9).

              Upon review of the forgoing, the court shall determine one of the following:

                                                   '8
, ..:,
....



                        "(l) If and when the child wil1 be returned to the child's parent, guardian
                or custodian in cases where the return of the child is best suited to the safety,
                protection and physical, mental and moral welfare of the child.

                         (2) If and when the child will be placed for adoption, and the county
                 agency will file for termination of parental rights in cases where return to the
                 child's parent, guardian or custodian is not best suited for safety, protection and
                 physical, mental and moral welfare of the child.

                        (3) If and when the child will be placed with a legal custodian in cases
                 where the return to the child's parent, guardian or custodian or being placed for
                 adoption is not best suited to the safety, protection and physical, mental and moral
                 welfare of the child.

                        (4) If and when the child will be placed with a fit and willing relative in
                cases where return to the child's parent, guardian or custodian, being placed for
                adoption or being placed with a legal custodian is not best suited to the safety,
                protection and physical, mental and moral welfare of the child."
         42 Pa.CS.§ 6351([.J).

                 "Evidence of conduct by the parent that places the health, safety or welfare of the

         child at risk, including evidence of the use of alcohol or a controlledsubstance that places

         the health, safety or welfare of the child at risk, shall be presented to the court by the

         county agency or any other party at any disposition or permanency hearing whether or

         not the conduct was the basis for the determination of dependency." 42 Pa. CS. §

         6351(!.2).

                 "While not required by Pennsylvania statute or rule of court, the request to change

         a goal can come in many forms ... nothing precludes the court from initiating a change of

         goal." In the Interest ofL.T, at 1278.




                                                      '9
r,




d.




               1. The Court committed an abuse of discretion in failing to consider the
                  failures of the agency in providing services when changing the goal.

               It is denied that the Court committed an abuse of discretion in failing to consider

        the failures of the agency in providing services when changing the goal. Contrary to

V:,'.   Mother's assertion that the agency failed to provide services to her, the record indicates
LFl
0
di      that Mother was receiving services with Catholic Charities as of the date of the

        Permanency Review Hearing held on November 26, 2019. David Kansburg, a family

        advocate, of Catholic Charities has been working with Mother on housing, employment,

        stabilization, and drug and alcohol treatment. Report to the Court for Permanency

        Review Hearing, p. 2, 11/20/2019. Mr. Kansburg testified at the hearing that since the

        previous hearing held on or about September 12, 2019, he had only met with Mother four

        (4) times, and Mother had cancelled six (6) appointments with him. He added that

        Catholic Charities' policy was to end services after three (3) missed appointments, but as

        a courtesy to Mother, he was keeping her services open with the understanding that he

        would be terminating services if she missed anymore appointments. Hr'g Tr., p. 13-15.

        It is noted that Mother completed the Nurturing Skills Competency Assessment with

        Catholic Charities in August of 2019, further evidencing that Mother was receiving

        services, as directed by the agency. Therefore, the Court did not commit an abuse of

        discretion, because it is reasonably ascertained from the record that the agency did not

        fail to provide services to Mother, as she was working with Mr. Kansburg from Catholic



                                                    · 10
::::;
•.JI




···.;I



�'J
        ,.

             Charities for several months prior to the Permanency Review Hearing on November 26,

             2019.

1./1                 2. The Court committed an abuse of discretion in changing the court ordered
                        goal i11 spite of York County Children Youth and Family's position that the
                        goal should not be changed.

                     It is denied that the Court committed an abuse of discretion in changing the court

             ordered goal in spite of York County Children Youth and Family's position that the goal

             should not be changed. As stated above, the Court may initiate a change of goal, without

             the recommendation of the agency. In this case, the Children were placed on August 2,

             2018, and adjudicated on August 27, 2018. The reason for the adjudication was Mother's

             substance abuse, specifically crack/cocaine and Father's whereabouts being unknown.

             As of the Permanency Review Hearing held on November 26, 2019, the Children had

             been adjudicated 15 months and the conditions which led to the adjudication still existed,

             specifically, Mother was continuing to test positive for drugs and Father, while located

             and present at the hearing, indicated that he was not a resource for the Children.

                     It is stated in the Permanency Review Orders dated November 26, 2019, that with

             respect to Mother, "There has been minimal compliance with the permanency plan, in

             that Mother was referred to and working with Catholic Charities." Permanency Review

             Orders, November 26, 2019. Mr. Kansburg from Catholic Charities testified at the

             hearing that since the previous hearing held on or about September 12, 2019, he had only

             met with Mother four (4) times, and Mother had cancelled six (6) appointments with him.


                                                         · 11
(./1
r,




       Hr'g Tr., p. 13-15. The Permanency Review Orders dated November 26, 2019, further

       indicated that Mother "does continue drug testing through Families United Network."

I_Ti   Permanency Review Orders, November 26, 2019. At the hearing, Ms. Lopez from

       Families United Network testified that Mother was tested two (2) times per week. Hr 's

       Tr., p. 19. Ms. Lopez further testified that since the prior hearing on September 12, 2019,

       Mother had tested positive for THC on September 12, 2019 and positive for cocaine,

       THC and opiates on October 2, 2019. Id at 20. Mother claims that she had a

       prescription for the positive test on October 2, 2019, but did not provide the prescription

       to Families United Network. Id.

              Therefore, the Court did not commit.      an abuse of discretion in changing the

       court ordered goal in spite of York County Children Youth and Family's position that the

       goal should not be changed, because Mother has not made progress towards alleviating

       the circumstances which necessitated the original placement, nor has she complied with

       the permanency plan developed for the Children in the past 15 of the last 22 months that

       the Children have been in placement.

              3. The Court committed an abuse of discretion in/ailing to consider Mother's
                 medical condition when changing the court ordered.goal:

              It _is denied that the Court committed an abuse of discretion in failing to consider

       Mother's medical condition when changing the court ordered goal. The Court is not

       unsympathetic to Mother's medical condition, that does not alleviate Mother's

       responsibility to keep Families United Network, and the Agency, informed of any and all

                                                  '12
r,




C•
•.....;j


!·-...)
C•
           medications that Mother is taking which may cause her to have a positive drug test.

           Additionally, prescription drugs were not the only substances which Mother tested

LTi
           positive for on October 2, 2019. Mother has a long history of substance abuse and it
(Y.•.

           appears to the Court that she continues with struggle with her addiction. Therefore, the
      ..
1,,n
Q          Court did not commit an abuse of discretion in failing to consider Mother's medical
d�
151
           condition when changing the court ordered goal, because Mother continues to test

           positive for substances which are not prescribed substances, and further Mother has failed

           to provide to Families United Network and the Agency proof of her prescription

           medications.

                  4. The Court committed an abuse of discretion in finding that the changing of
                     the Court ordered goal was in the best interest of the children despite the
                     parental bond between Mother and the children.

                  It is denied that the Court committed an abuse of discretion in the finding that the

           changing of the court ordered goal was in the best interest of the Children despite the

           parental bond between Mother and the Children. While the bond between parent and

           child is considered, _it is only one of the factors which the Court considers. The bond

           between Mother and the Children is in Mother's favor, however, Mother's past and

           continued lack of progress weighs heavily against Mother.

                  Attached to the Order of Adjudication and Disposition entered for each child was

           an Appendix of Court Ordered Services and Conditions, wherein Mother was to complete

           a mental health assessment, cooperate with random drug tests, cooperate with an in-home


                                                       ,13
      team, cooperate with individual drug and alcohol counseling, and cooperate with group

      drug and alcohol counseling. Additionally, Mother was to cooperate with supervised

lJj   visits with the Children, maintain safe, stable, and appropriate housing for the children,

      and maintain stable and lawful income to support the children. Order ofAdjudication

      and Disposition, August 27, 2019.

Q'•
              As of the date of the Permanency Review Hearing on November 26, 2019,

      Mother has continually failed to alleviate the circumstances which necessitated the

      original placement, and she has not complied with the permanency plan developed for the

      Children in the past 15 of the last 22 months that the Children have been in placement.

      Specifically, over the past 15 months, Mother has repeatedly and continually tested

      positive for drugs, other than prescription drugs (which she does not always provide a

      prescription for); Mother has failed to maintain stable employment; Mother has failed to

      obtain and maintain stable housing; and Mother has failed to cooperate with services.

      Returning the Children to Mother under the stated circumstances would not be in the

      Children's best interest. "The courts of this Commonwealth have long held that a child's

      life 'simply cannot be put on hold in the hope that [she] will summon the ability to handle

      the responsibilities of parenting. [ A ]dequate parenting requires action as well as intent."

      In Re Z.S. W, 946 A.2d 726, 732 (Pa.Super. 2008). Mother states that she intends to put

      in the work and effort to be reunified with the Children, but she consistently does· not

      follow through with actions.


                                                   ·14
r,


lfl




C'•
··.-.,j


�-..:•.

r,.;,.
                 Therefore, the Court did not commit        an abuse of discretion in the finding that

          the changing of the court ordered goal was in the best interest of the Children despite the

          parental bond between Mother and the Children, because Mother has failed to alleviate

          the circumstances which necessitated the original placement, and she has not.complied

          with the permanency plan developed for the Children.

                                               CONCLUSION

                 For the foregoing reasons, this Court hereby reaffirms its Order dated November

          26, 2019, changing the Court ordered goal from reunification to adoption.

                                                        BY THE COURT,



                                                                                        ES,JUDGE




                                                     · 15
                                                                                                                                      Circulated 04/16/2020 04:42 PM
 (/1
. r,



  lf!




  (·'•
  -�-,1




                                                       IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                                                                         ORPHAN'S COURT DIVISION
   i--';
   0.;,.                                               IN THE INTEREST OF:                                         No.        CP-67-DP-26l-2018 .
                                                                  {- 1
                 - - --
                         1-'
                                              '
           -. -·                                       Pennsylvania Rules of Appellate Procedure. The Court hereby reaffirms its Order dated
                         I
                   ·1-   r ...
                 :.:.: L�J         �1'::
            '                      c.,
           ,·· ... : ! J                      '·
                                                       November 26, 2019, changing the Court ordered goal from reunification to adoption.
           �?f:;
           1 ·.ti..,.,) .. ,_J     r-
                                      i


                                  -·., -
                                       '
                                   ::-!!'.:
           f;�;�c�
           ---·, ::.:::>
                                  .,:,:;:::
                                              LI
                                                                             FACTUAL AND PROCEDURAL IDSTORY
           L,.:          >        =
                                  =                                s.�                                                   \'!\ ,. ��
                                  (",J
                                  C°',J                                             (hereinafter "Mother") and · .                    (hereinafter

                                                       "Father"), are the natural parents or-        � ,r.      , born November . 2014; and·

                                                       T. F.. , born August :       2013 (hereinafter collectively the "Children", or individually by

                                                       name). On or about August 1,- 2018, an Application for Emergency Protective Custody

                                                       was entered regarding .. .    J< , r=:    . \ setting forth the following allegations:
                                                                       "1.     YCOCYF had prior involvement with the family and half siblings,
                                                               [K.L.] and  [P.B.], due to substance abuse by mother[.]

                                                                      2.      On July 17, 2018, YCOCYF received a referral regarding the
                                                               minor child, :� ·1U'!




·c,
·--.:I




                 3.      The mother has a past history of drug usage, her drugs of choice
          being heroin and crack cocaine.
1-'-:
v.;•.            4.      Allegedly, the mother had been "clean" for four (4) years;
 l)'i
          however, information received was that recently the mother had relapsed and was
 ().:•.   using crack cocaine.

                  5.        The mother was residing at the Rodeway Inn with her significant
          other, . .: 11).'l).. r and the minor children,   T. � . and t< � \=:
                 6.      YCOCYF went to the Rodeway Inn accompanied by a York City
          Police Officer at which time the mother was found sitting outside the motel room;
          the mother did not appear to be under the influence of any substances.

                  7.     Due to the allegations, YCOCYF requested that the mother submit
          to a drug screen; however, the mother refused to submit to a drug screen.

                  8.      YCOCYF contacted the mother's probation officer who told the
          mother that she was required to submit to the drug test; the mother agreed to the
          test, but could not provide a urine sample.

                  9.     The mother admitted to the caseworker and the drug tester that she
          had smoked crack cocaine; the drug tester told the mother they would return in
          three (3) hours to complete the testing.

                 10.   Later that day, the drug tester returned to the Rodeway Inn, but the
          mother was not there and her whereabouts were unknown.

                  11.    The children were left by the mother in the custody of her
          significant other,    1).1). , who advised YCOCYF that the mother had
          signed over guardianship of the minor child and sibling; Y�OCYF learned that
          the mother did not execute any guardianship paperwork.

                 12.     The mother advised YCOCYF that .she bad an appointment with
          her probation officer at 10:00 a.m.; she also advised her probation officer that she
          had an appointment with YCOCYF at the same time as her probation
          appointment; YCO�YF did not have a scheduled appointment with the mother.

                 '13.  On July 20, 2018, YCOCYF spoke with the mother's significant
          other who was staying at the Super 8 Motel with the_ minor child and sibling, and
                                             . 2
c,;·
!-·�.;!




                                   "Mother was in treatment at White Deer Run. She reports that she
                          successfully completed the program. She will provide a certificate of
                          completion to the Agency. She then went to Seize the Day and completed
                          90 days there. She was concerned about_ the amount of relapse in the
VI                        program so she transferred to Sober Living where she is currently living.
                          She [is] completing IOP there tomorrow. She is required to be sober and
                          have a job to remain there. She is stepping down to Blue Prints outpatient
tJ'I
                          therapy tomorrow ... Mother is drug tested by Probation, Sober Living, and
2•.                     · the Agency. FUN was not present at this hearing to present evidence of
 .!::!;                   Mother's testing ... Mother attends !OP and Group · therapy
 Q.                       3xs/week .... Mother just started orientation for Aerotek to begin work
                          soon. She was assigned a team from Pressley Ridge to supervise her
                          visitation. Mother missed two intake appointments scheduled for 10/26
                          and 10/29/18 ... She did not contact PR before missing the appointments.
                          She is to meet with PR today to schedule twice weekly supervised
                          visitation. She has not had a visit since 10/10/18."         ·

          Status Review Order, October 31, 2018.

          Additionally, it is noted in the said order that "The Hearing Officer drove home the need

          for Mother to be cooperative and consistent with services and the possible consequences

          if she is not. The Agency also needs to be consistent in their provision of services and

          maintenance of communication." Id. Finally, the Children had made substantial

          progress in their new foster care placement with   M.R;,10.(./ol
r,




        Magnesita. Mother reported that she successfully completed outpatient counseling

        through Blue Prints, but YCOCYF has not received verification. Mother has been

        cooperative with the Pressley Ridge Team and Pressley Ridge reports that visits are

        appropriate and Mother is engaged with the children." Id.

               A status review hearing was held on or about March 20, 2019, and it was

        indicated that the Children continue to do well in their foster care placement. Status

        Review Order, MarchZll, 2019. The Status Review Order dated March 20, 2019,

        provides as follows with respect to Mother:

                               "Mother is employed full-time through a temp agency at RHI
                       Magnesita. Mother was cooperative with the Pressley Ridge Team who
                       supervised 23 visits ... and report that all was going well with visits. PR
                       closed unsuccessfully on March 11, 2019 due to missed appointments or
                       late appearances. To date, Mother has not acquired stable housing. Since
                       January 22, 2019, F.U.N. has attempted random drug tests of Mother. In
                       16 attempts Mother has been unavailable 16 times. Today she tested
                       positive for Adderall and THC. She referred to a prescription, but did not
                       produce a prescription from Dr. James at Recovery Wellness Center."



               A permanency review hearing was held on or about June 19, 2019; at which time

        it was indicated that the Children were continuing to do well in their foster care

        placement; however, Mother was not in compliance with the permanency plan and still

        had no acquired appropriate housing for the Children. Permanency Review Order, June

        19, 2019. Further, Mother did not appear for six out of eight scheduled drug tests; and




                                                    ' 5
on May 13, 2019 and May ·23, 2019 Mother tested positive for THC. Id Lastly,

Mother's visits with the Children are being supervised by maternal grandmother. Id.

       At the status review hearing held on or about July 25, 2019, Mother provided

proof of current employment through Triple D Restaurants, and indicated that she was

continuing to seek appropriate housing for the Children. Status Review Order, July 25,

2019. Mother began working with Catholic Charities to seek housing and assist her with

maintaining a budget and other financial matters. id. Mother tested positive twice for

THC and buprenorephine (for which she has no prescription) on July 25, 2019, the same

day as the hearing. Id. At the next status review hearing held on or about September 12,

2019, it was reported to the Court that Mother continues to test positive for substances

other than prescribed drugs. Since July 25, 2019, there were 14 attempts to test, Mother

tested positivefor THC four (4) times, refused one time, was unavailable seven (7) times,

and unable to provide a sample two (2) times. Status Review Order, September 12,

2019. Throughout the reporting period, the Children· continue to do well in their foster

care placement. Id.

       The Permanency Review Orders dated November 26, 2019 subject to this appeal

were the result of a permanency review hearing held on the same date. With respect to

Mother, "[t]here ha[d] been minimal compliance with the permanency plan."

Permanency Review Orders, November 26, 2019. Testimony was also offered at the




                                           . 6
         hearing that Mother continued to fail drug tests and continued to be uncooperative with

         services.

                                                 ISSUES ON APPEAL

                     The following issues are raised in Appellant's l 925b Statement, each will be
c,,;,_
lfi
    '·
         discussed in turn below:

                           1. The Court committed an abuse ofdiscretion in failing to consider the
                              failures ofthe agency in providing services when changing the goal.

                           2. The Court committed an abuse ofdiscretion in changing the court
                              ordered goal in spite of York County Children Youth and Family's
                              position that the goal should not be changed.

                           3. The Court committed an abuse of discretion in failing to consider
                              Mother's medical condition when changing the court ordered goal.

                           4. The Court committed an abuse of discretion in finding that the
                              changing of the Court ordered goal was in the best interest of the
                              children despite the parental bond between Mother and the children.


                                                 DISCUSSION

                 "In cases involving a court's order changing the [court-ordered] goal ... to

         adoption, [the] standard of review is abuse of discretion. To hold that the trial court

         abused its discretion, we must determine its judgment was manifestly unreasonable, that

         the court disregarded the law, or that its action was the result of partiality, prejudice, bias,

         or ill will." In the Interest ofL.T., 158 A.3d 1266, 1276 (Pa.Super. 2017). The reviewing

         court is bound by the trial court's determination of facts, but not by the trial court's

         "inferences, deductions and conclusions." Id.
                                                       . 7
v,,




o.
>I




             "[T]he focus of dependency proceedings is upon the best interest of the children

      and that those considerations supersede all other concerns, 'including the conduct and the

III   rights of the parents." Id. "[A] child's life simply cannot be put on hold in the hope that
0).
      the parent will summon the ability to handle the responsibilities of parenting." Id.

             Pursuant to 42 Pa.C.S. § 635l(f), the following matters are to be determined at a

      permanency review hearing:

                     "(I) The continuing necessity for and appropriateness of the placement.

                   (2) The appropriateness, feasibility and extent of compliance with the
             permanency plan developed for the child ..

                    (3) The extent of progress made toward alleviating the circumstances
             which necessitated .the origina] placement.

                     (4) The appropriateness and feasibility of the current placement goal for
             the child.

                    (5) The likely date by which the placement goal for the child might be
             achieved .

                   . (5.1) Whether reasonable efforts were made to finalize the permanency
             plan in effect.                           ·

                    (6) Whether the child is safe.

                     (9) If the child has been in placement for at least 15 of the last 22 months
             or the court has determined that aggravated circumstances exist and that
             reasonable efforts to prevent or eliminate the need to remove the child from the
             child's parent, guardian or custodian or to preserve and reunify the family need
             not be made or continue to be made."

      42 Pa.CS.§ 6351(1)(1)-(6) and (9).

            Upon review of the forgoing, the court shall determine one of the following:
                                                 . 8
r·-__;,_
q
,...j_
                          "(l) If and when the child will be returned to the child's parent, guardian
                  or custodian in cases where the return of the child is best suited to the safety,
                  protection and physical, mental and moral welfare of the child.

 1..!J
                          (2) If and when the child will be placed for adoption, and the county
 o:,              agency will file for termination of parental rights in cases where return to the
                  child's parent, guardian or custodian is not best suited for safety, protection and
                  physical, mental and moral welfare of the child.

                        · (3) If and when the child will be placed with a legal custodian in cases
                  where the return to the child's parent, guardian or custodian or being placed for
                  adoption is not best suited to the safety, protection and physical, mental and moral
                  welfare of the child.

                          ( 4) If and when the child will be placed with a fit and willing relative in
                  cases where return to the child's parent, guardian or custodian, being placed for
                  adoption or being placed with a legal custodian is not best suited to the safety,
                  protection and physical, mental and moral welfare of the child."
           42 Pa.CS.§ 635l(f.l).

                  "Evidence of conduct by the parent that places the· health, safety or welfare of the

           child at risk, including evidence of the use of alcohol or a controlled substance that places

           the health, safety or welfare of the child at risk, shall be presented to the court by the

           county agency or any other party at any disposition or permanency hearing whether or

           not the conduct was the basis for the determination of dependency." 42 Pa.CS.§

           635J(f.2).

                   "While not required by Pennsylvania statute or rule of court, the request to change

           a goal can come in many forms ... nothing precludes the court from initiating a change of

           goal." In the Interest ofL.T., at 1278.




                                                        ' 9
v,,
r,
!))
:::;

V'I




                   1. The Court committed an abuse of discretion infailing to consider the
                      failures of the agency in providing services when changing the goal
 ....,.t

       ,'
 ��'               It is denied that the Court committed an abuse of discretion in failing to consider
 lf'I
 o;,        the failures of the. agency in providing services when changing the goal. Contrary to .

            Mother's assertion that the agency failed to provide services to her, the record indicates

            that Mother was receiving services with Catholic Charities as of the date of the

            Permanency Review Hearing held on November 26, 2019. David Kansburg, a family

            advocate, of Catholic Charities has been working with Mother on housing, employment,

            stabilization, and drug and alcohol treatment. Report to the Court for Permanency

            Review Hearing, p.i11/20/2019. Mr. Kansburg testified at the hearing that since the

            previous hearing held on or about September 12, 2019, he had only met with Mother four

            (4) times, and Mother had cancelled six ( 6) appointments with him. He added that

            Catholic Charities' policy was to end services after three (3) missed appointments, but as

            a courtesy to Mother, he was keeping her services open with the understanding that he

            would be terminating services if she missed anymore appointments. Hr'g Tr., p.13-15.

            It is noted that Mother completed the Nurturing Skills Competency Assessment with

            Catholic Charities in August of 2019, further evidencing that Mother was receiving

            services, as directed by the agency. Therefore, the Court did not commit an abuse of

            discretion, because it is reasonably ascertained from the record that the agency did not

            fail to provide services to Mother, as she was working with Mr. Kansburg from Catholic



                                                        · 10
d
i--1.:




         Charities for several months prior to the Permanency Review Hearing on November 26,

         2019.

                 2. The Court committed an abuse of discretion in changing the court ordered
 O:•.               goal in spite of York County Children Youth and Family's position that the
                    goal should not be changed.

                 .It is denied that the Court committed an abuse of discretion in changing the court

         ordered goal in spite of York County Children Youth and Family's position that the goal

         should not be changed. As stated above, the Court may initiate a change of goal, without

         the recommendation of the agency. In this case, the Children were placed on August 2,

         2018, and adjudicated on August 27, 2018. The reason for the adjudication was Mother's

         substance abuse, specifically crack/cocaine and Father's whereabouts being unknown.

         As of the Permanency Review Hearing held on.November 26, 2019, the Children had

         been adjudicated 15 months and the conditions which led to the adjudication still existed,

         specifically, Mother was continuing to test positive for drugs and Father, while located

         and present at the hearing, indicated that he was not a resource for the Children.

                 It is stated in the Permanency Review Orders dated November 26, 2019, that with

         respect to Mother, "There has been minimal compliance with the permanency plan, in

         that Mother was referred to and working with Catholic Charities." Permanency Review

         Orders, November 26, 2019. Mr. Kansburg from Catholic Charities testified at the

         hearing that since the previous hearing held on or about September 12, 2019, he had only

         met with Mother four (4) times, and Mother had cancelled six (6) appointments with him.


                                                      '11
 v,




 Q·
 ··-.:.{


 r..:.,.


           Hr 's Tr., p. 13-15. The Permanency Review Orders dated November 26, 2019, further

           indicated that Mother "does continue drug testing through Families United Network."

. :f1      Permanency Review Orders, November 26, 2019. At the hearing, Ms. Lopez from
 o�.
           Families United Network testified that Mother was tested two (2) times per week. Hr 'g

           Tr., p. 19. Ms. Lopez further testified that since the prior hearing on September 12, 2019,

           Mother had tested positive for THC on September 12, 2019 and positive for cocaine,

           THC and opiates on October 2, 2019. Id. at 20. Mother claims that she had a

           prescription for the positive test on October 2, 2019, but did not provide the prescription

           to Families United Network. Id.

                  Therefore, the Court did not commit.       an abuse of discretion in changing the

           court ordered goal in spite of York County Children Youth and Family's position that the

           goal should not be changed, because Mother has not made progress towards alleviating

           the circumstances which necessitated the original placement, nor has she complied with

           the permanency plan developed for the Children in the past 15 of the last 22 months that

           the Children have been in placement.

                  3. The Court committed an abuse of discretion in failing to consider Mother's
                     medical condition when changing the court ordered goal

                  It is denied that the Court committed an abuse of discretion in failing to consider

           Mother's medical condition when changing the court ordered goal. The Court is not

           unsympathetic to Mother's medical condition, that does not alleviate Mother's

           responsibility to keep Families United Network, and the Agency, informed of any and all
                                                      . 12
c,_
--�.,

         medications that Mother is taking which may cause her to have a positive drug test.

         Additionally, prescription drugs were not the only substances which Mother tested

 1.i-1
         positive for on October 2, 2019. Mother has a long history of substance abuse and it
 co.
         appears to the Court that she continues with struggle with her addiction. Therefore, the
 (�':
 ,.n
 G).
         Court did not commit an abuse of discretion in failing to consider Mother's medical

         condition when changing the court ordered goal, because Mother continues to test

         positive for substances which are not prescribed substances, and further Mother has failed

         to provide to Families United Network andthe Agency proof of her prescription

         medications.

                 4. The Court committed an abuse of discretion in finding that the changing of
                    the Court ordered goal was in the best interest of the children despite the
                    parental bond between Mother and the children.

                 It is denied that the Court committed an abuse of discretion in the finding that the

         changing of the court ordered goal was in the best interest of the Children despite the

         parental bond between Mother and the Children. While the bond between parent and

         child is considered, it is only one of the factors which the Court considers. The bond

         between Mother and the Children is in Mother's favor, however, Mother's past and

         continued lack of progress weighs heavily against Mother.

                 Attached to the Order of Adjudication and Disposition entered for each child was

          an Appendix of Court Ordered Services and Conditions, wherein Mother was to complete

          a mental health assessment, cooperate with random drug tests, cooperate with an in-home


                                                     '13
      team, cooperate with individual drug and alcohol counseling, and cooperate with group

      drug and alcohol counseling. Additionally, Mother was to cooperate with supervised

      visits with the Children, maintain safe, stable, and appropriate housing for the children,
CG•
      and maintain stable and lawful income to support the children. Order ofAdjudication

      and Disposition, August 27, 2019.

             As of the date of the Permanency Review Hearing on November 26, 2019,

      Mother has continually failed to alleviatethe circumstances which necessitated the

      original placement, and she has not complied with the permanency plan developed for the

      Children in the past 15 of the last 22 months that the Children have been in placement.

      Specifically, over the past 15 months, Mother has repeatedly and continually tested

      positive for drugs, other than prescription drugs (which she does not always provide a

      prescription for); Mother has failed to maintain stable employment; Mother has failed to

      obtain and maintain stable housing; and Mother has failed to cooperate with services.

      Returning the Children to Mother under the stated circumstances would not be in the

      Children's best interest, "The courts of this Commonwealth have long held that a child's

      life 'simply cannot be put on hold in the hope that [she) will summon the ability to handle

      the responsibilities of parenting. [A)dequate parenting requires action as well as intent."

      In Re Z.S. W, 946 A.2d 726, 732 (Pa.Super. 2008). Mother states that she intends to put

      in the work and effort to be reunified with the Children, but she consistently does not

       follow through with actions.


                                                   '14
,-,




0
·-.;J




               Therefore, the Court did not commit        an abuse of discretion in the finding that

        the changing of the court ordered goal was in the best interest of the Children despite the

        parental bond between Mother and the Children, because Mother has failed to alleviate

        the circumstances which necessitated the original placement, and she has not complied

        with the permanency plan developed for the Children.

                                             CONCLUSION

               For the foregoing reasons, this Court hereby reaffirms its Order dated November

        26, 2019, changing the Court ordered goal from reunification to adoption.

                                                      BY THE COURT,


                                                                                      .i->:




                                                   · 15